Title: [From Thomas Jefferson to John Bondfield, 20 May 1785]
From: Jefferson, Thomas
To: Bondfield, John


[Paris, 20 May 1785. Entry in SJL reads: “Jno. Bonfield. Receipt of his of Apr. 19. and 25. and of wine in good order. Will answer his bill. Wine good.” TJ must have erred either in the present entry or in that of 5 May in which he recorded the receipt of “Bondfeild’s Bordeaux Apr. 28. 1785,” for if there had been two letters he doubtless would have acknowledged them in the present; at any rate, neither a letter dated the 25th or 28th nor the present acknowledgement has been found.]
